Citation Nr: 0930304	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected post-traumatic stress 
disorder (PTSD), from February 27, 2002, to May 12, 2004.

2.  Entitlement to an initial disability rating greater than 
50 percent for service-connected PTSD from May 13, 2004, to 
December 5, 2006.

3.  Entitlement to an initial disability rating greater than 
50 percent for service-connected PTSD from December 6, 2006.

4.  Entitlement to a total evaluation due to unemployability 
on account of service-connected disability (TDIU).






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from March 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), St. 
Petersburg, Florida, which granted service connection for the 
Veteran's PTSD with a 30 percent evaluation effective 
February 27, 2002.  The Veteran appealed. 

In its July 2004 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 50 percent disabling, 
effective May 13, 2004, and denied an increase prior to that 
date.  However, because there have only been partial grants 
of the benefits sought on appeal, and the Veteran has not 
otherwise withdrawn his appeal, the matter remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The entitlement to a disability rating greater than 50 
percent for service-connected PTSD from December 6, 2006, and 
entitlement to TDIU being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  For the period February 27, 2002, to May 12, 2004, the 
evidence shows that the Veteran's PTSD results in 
occupational and social impairment with reduced reliability.  

2.  The evidence from May 13, 2004, to December 5, 2006, does 
not show that the Veteran's PTSD results in occupational and 
social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  For the period February 27, 2002, to May 12, 2004, the 
criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2008).

2.  From May 13, 2004, to December 5, 2006, the criteria for 
an initial evaluation in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

The Veteran's PTSD claim arises from his disagreement with an 
initial evaluation following a grant of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the notice 
requirements for increased rating claims enunciated under 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are not for 
application in this case.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in June 2002 and December 2004 
that fully addressed all necessary notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds no 
prejudicial errors to the appellant.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in December 2006 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, no specific letter with 
Dingess notice has been sent to the appellant.  However, the 
Veteran had actual knowledge of the requirements.  This is 
shown by the Veteran's claim for an increased rating in 
excess of 30 percent and the evidence he provided in support 
of an increased rating. This was followed by readjudication 
in the December 2006 SSOC.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, no notice errors appear 
in this case.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran has not referred to any private 
treatment records.  The appellant was afforded VA medical 
examinations in June 2004 and March 2005. Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  PTSD is evaluated 
under the General Rating Formula for Mental Disorders, which 
provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

PTSD from February 27, 2002, to May 12, 2004

The Veteran's original claim for service connection for PTSD 
with depression was received by the RO in March 2002.  By 
rating action of the RO dated in March 2004, his claim was 
granted, and a disability rating of 30 percent was assigned 
effective as of February 27, 2002.

VA outpatient treatment records dated from February 2002 to 
April 2004 show that the Veteran had been followed for PTSD, 
which started with complaints of depression and anxiety.  

A May 2002 initial PTSD consult assessed that the Veteran had 
PTSD with delayed onset.  Thereafter, he underwent regular 
treatment with medications and attended monthly 
psychotherapy.  Throughout psychotherapy, the Veteran was 
noted to be dressed neatly and adequately groomed.  He 
exhibited fair eye contact and normal speech.  Thoughts were 
logical.  Judgment and insight were fair.  The Veteran's 
symptoms included intrusive thoughts, flashbacks, solitude, 
desire to hurt other people when aggravated and nightmares.  
His mood was depressed at varying levels, and affect was 
noted to be constricted or blunted on at times.  A GAF score 
of 45 was assigned on multiple occasions.

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  While the Veteran does not 
have all of the symptomatology consistent with a 50 percent 
disability rating, the Board finds that overall the Veteran's 
disability picture more nearly approximates that which allows 
for a 50 percent disability rating.  38 C.F.R. §§ 4.7, 4.21. 

Overall, the evidence of record shows that the Veteran 
experiences occupational and social impairment characterized 
by some difficulty with anger, irritability, persistent and 
recurrent thoughts, sleep impairments, avoidant behaviors, 
isolation, preoccupation and paucity of thoughts and ideas, 
and sleep disturbances.  His GAF score has been 45 during the 
pendency of this appeal, which is indicative of serious 
symptoms impairment in social and occupational functioning.  
While the Board acknowledges that the evidence does not show 
disturbances of speech or difficulty understanding complex 
commands, the GAF scores delineating moderate to serious 
symptoms throughout the appeal period are generally 
commensurate with the diagnostic criteria for a 50 percent 
disability rating under.130, Diagnostic Code 9411.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's social impairments more closely 
approximates the criteria for a 50 percent evaluation.   

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
Veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
The Veteran generally appears to be able to function 
independently and well on a daily basis.  While he has 
expressed experiencing a desire to hurt others and has 
reported having few friends, the evidence does not show that 
the Veteran has deficiencies in most areas of judgment, mood, 
and social relationships that affect his ability to function 
independently and appropriately, as is required to meet the 
criteria for the assignment of a 70 percent rating under 38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  The medical 
evidence reflects that the Veteran is generally able to care 
for himself.  As such, the medical evidence is not supportive 
for the assignment of a 70 percent disability rating.

PTSD from May 13, 2004, to December 5, 2006

The Veteran underwent VA treatment for PTSD from April 2004 
to December 2006.  He described continuous flashbacks of his 
in-service experiences.  He was noted to mostly isolate 
himself but had a few friends.  He enjoyed his computer, 
cooking and working on cars.  He rode a bike for exercise.  
He verbalized his frustration with car issues, described 
frustration with having had so many jobs in the past and 
problems performing and getting along with others, including 
customers.  He described having problems with authority at 
work.  A GAF score of 45 was assigned in April 2004.  In 
August 2004, the Veteran began to exhibit suicidal 
tendencies.  His symptoms included hypervigilance, intrusive 
thoughts, poor concentration, avoidance, exaggerated startle 
response and poor sleep.  By July 2004, he had begun to 
attend PTSD support group.  Some improvement was noted.  In 
December 2004, he was hospitalized but soon released upon 
improvement to baseline.  The Veteran had no suicidal 
thoughts at the time of discharge.  He stated that he could 
no longer work due to his inability to work with others, but 
continued to hold odd jobs.  

A VA examination report dated in June 2004 shows that the 
Veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
The Veteran reported insomnia, isolation, irritability, fear 
of crowds, nightmares, recurring thoughts of the past and 
apprehension of something terrible.  He reported that he 
watched movies about war, the thoughts from which would 
bother him afterwards.  He also reported that sometimes he 
hears his mother calling his name.  He complained of terrible 
difficulty concentrating.  There had been no suicidal 
gestures or attempts.  He complained that he felt threatened 
all the time, and that his problems had intensified.  

Mental status examination revealed that, when the Veteran 
arrived at the examination, he was alert, cooperative and 
verbal.  He possessed good eye contact.  His affect was 
slightly blunted and his mood was anxious.  His speech was 
clear, coherent, goal-oriented and unpressured.  No flights 
of ideas or looseness of association were observed.  He 
exhibited no suicidal or homicidal ideations, no auditory or 
visual hallucinations, and no delusions.  His insight and 
judgment were fair. 

The examiner concluded that the Veteran's symptoms were of 
moderate severity and interfered with his well-being, sleep 
and relatedness to others.  The examiner noted that the 
Veteran's symptoms would interfere moderately with his 
ability to function in the workplace.  A GAF code of 50 to 55 
was assigned, indicating moderate to serious symptoms.

The Veteran underwent a VA examination in March 2005.  The 
examination report shows that the Veteran's entire claims 
file was reviewed by the examiner in conjunction with 
conducting the examination of the Veteran.  The Veteran 
reported having difficulty controlling his temper, 
nightmares, inability to watch any television programs having 
to do with military, being easily startled, isolation, fear 
of crowds and irritability.  He continued to work odd jobs, 
but stopped working after his second heart attack.  

Mental status examination revealed that when the Veteran 
arrived at the examination, he was alert, cooperative and 
verbal.  He possessed good eye contact.  His affect was 
slightly blunted and his mood was anxious.  His speech was 
clear, coherent, goal-oriented and unpressured.  No flights 
of ideas or looseness of association were observed.  He 
exhibited to suicidal or homicidal ideations, no auditory or 
visual hallucinations, and no delusions.  His insight and 
judgment were fair. 

The examiner concluded that the Veteran's symptoms were of 
moderate to severe intensity.  The examiner noted that the 
Veteran's symptoms included hypervigilance, hyperarousal, 
intrusive thoughts and difficulty trusting others.  The 
examiner stated that these symptoms would interfere with 
sleep, sense of well-being, and his inability to relate to 
others.  His symptoms would interfere moderately to markedly 
with his ability to function in the work place.  His ability 
to get along with others and his focusing concentration would 
be limited and so would his work output, indicating that his 
PTSD interfered moderately to markedly with his ability to 
function in work place.  In addition, it was noted that the 
Veteran had other medical problems that created painful 
situations.  would interfere moderately with his ability to 
function in the workplace.  A GAF code of 50 was assigned, 
indicating moderate to serious symptoms.

The evidence of record includes regular psychotherapy 
thereafter until December 5, 2006.  Generally, the  Veteran 
was observed to be neatly dressed and adequately groomed, and 
presented with normal and coherent speech.  Thought process 
was logical, while judgment and insight were intact.  Mood 
was generally observed as mildly depressed, with affect 
appropriate to mood.  GAF was consistently assessed at 45.  

In examining the evidence in this case since May 2004, the 
Board concludes that generally, the findings do not 
approximate the criteria for the assignment of disability 
rating greater than 50 percent.  Although the psychiatric 
records for this period indicate that the Veteran suffers 
from moderate to serious symptoms, as suggested by the 
assigned GAF scores of 45 to 50, the evidence of record 
generally shows that he was able to maintain employment for 
many years despite his chronic PTSD.  Although the Veteran no 
longer works, his inability to work is due to disabilities in 
conjunction with PTSD, not solely due to PTSD.  The symptoms 
as described above more nearly approximate a disability 
manifested by occupational and social impairment with reduced 
reliability and productivity, as contained in the criteria 
for a 50 percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440. 

The weight of the medical evidence is otherwise against a 
finding that the Veteran's symptoms are generally so severe 
as to warrant a higher rating.  Indeed, the Veteran has not 
generally demonstrated a disability that is manifested by 
symptoms which would suggest occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Moreover, although the records show that the Veteran 
exhibited anxiety, anger, nightmares, and a desire to be 
alone, he was otherwise cooperative, able to answer 
questions, focused mentally, and was in good reality contact.  
His memory was mostly fine, his cognition was intact, he was 
well-oriented, and he needed no supervision to complete 
activities of daily living or to maintain personal safety.  
He expressed some degree of distress at work, but was able to 
successfully work full time, as well as carry on his 
activates such as exercising.  He has not demonstrated any 
obsessional rituals throughout his treatment.  While the 
Veteran does have problems establishing and maintaining 
effective relationships, he does not have an inability to do 
so.  He maintains some friends and acquaintances.  Again, he 
had been continuously employed for many years, and has also 
been married twice.  While the Veteran states that he 
experiences desire to hurt others, he has never acted on it. 

In view of the foregoing, the Board finds that, overall, from 
May 13, 2004 to December 5, 2006, the medical evidence of 
record does not demonstrate that the Veteran's symptoms 
warrant the assignment of the next higher disability rating 
of 70 percent.  The Veteran's symptoms have remained 
commensurate with the criteria for a 50 percent rating.  As 
the preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent from May 13, 
2004 to December 5, 2006, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.





							[Continued on Next Page]
ORDER

An initial disability rating of 50 percent for service-
connected PTSD, for the period February 27, 2002, to May 12, 
2004, is granted.

A disability rating greater than 50 percent for service-
connected PTSD May 13, 2004, to December 5, 2006, is denied.


REMAND

After a thorough review of the claims file, the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of increased disability rating for 
PTSD from December 5, 2006, can be reached.  Additionally, 
the claim for TDIU is inextricably intertwined with the claim 
of increased disability rating for PTSD, which is also a part 
of this appeal.  In other words, if increased disability 
rating in excess of 50 percent for PTSD is granted, this will 
impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Therefore, a decision on the TDIU issue is deferred.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the Board notes that the Veteran was last afforded complete 
VA psychiatric examination in March 2005, and relevant VA 
psychiatric records contained in the claims file only go 
through December 6, 2006.  When available evidence is too old 
for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's examination is not unduly remote, the 
Veteran's representative, in a July 2009 written brief 
presentation, requested a new VA examination due to the 
passage of time.  Because there may have been a significant 
change in the Veteran's condition, the Board finds that a new 
examination is in order.  Furthermore, it remains unclear to 
the Board what the Veteran's current PTSD symptoms are and 
whether they are progressively worsening.  Thus, the Board 
finds that a remand for a new VA examination and a medical 
opinion is necessary in order to fairly address the merits of 
his claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 1154(b) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims file should be reviewed 
by the examiner and the examination 
report should note that review.  

2.  Then, readjudicate the claim 
entitlement to a disability rating in 
excess of 50 percent for service-
connected PTSD, from December 6, 2006.  

3.  Thereafter, the Veteran's TDIU claim 
should be adjudicated.  If TDIU may not 
be afforded on a schedular basis as 
provided for under 38 C.F.R. § 4.16(a), 
the RO/AMC shall consider whether 
referral for an extraschedular rating is 
merited.

4.  If the determination as to either of 
these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond. 
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


